Exhibit 10.8

 



PATENT LICENSE AGREEMENT

 



 

THIS PATENT LICENSE AGREEMENT (this "'PLA") is made and entered into as of
August 14, 2017 (the "Effective Date") by and between Appliance Recycling
Centers of America, Inc. ("Licensor''), a Minnesota corporation with a principal
place of business in Minneapolis, Minnesota, and Recleim PA, LLC ("Licensee"), a
Delaware limited liability company with a principal place of business in
Atlanta, Georgia Licensor and Licensee are referred to herein collectively as
the “Parties” and each individually as a "Party".

RECITALS

 

WHEREAS, Licensor owns U.S. Patent No. 8,931,289, entitled “Refrigerant
Recycling System,” which is related to systems and methods of recovering or
evacuating refrigerants or other fluids from an appliance.

 

WHEREAS, Licensee and ARCA Advanced Processing, LLC, a Minnesota limited
liability company (“AAP”), are parties to that certain Asset Purchase Agreement,
dated as of the date hereof (the “APA”), pursuant to which Licensee purchased
certain assets from AAP.

 

WHEREAS, Licensor was previously a 50% joint venture partner in AAP and relied
upon AAP to conduct certain recycling operations on its behalf.

 

WHEREAS, to assist Licensee with continued recycling operations associated with
the purchased assets, Licensee desires to obtain, and Licensor is willing to
grant, a license under the above-referenced patent upon the terms and conditions
of this PLA.

 

TERMS AND CONDITIONS

 

NOW THEREFORE, for and in consideration of the premises, representations,
warranties, covenants, and the mutual agreements set forth herein and for other
good and valuable consideration, the Parties hereby agree as follows:

 

1.                 Definitions. In addition to other terms defined elsewhere in
this PLA, the following terms shall have the following meanings:

 

1.1              "Affiliate(s)" means, with respect to any person or entity, any
other person or entity which, at the time of determination, directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with such person or entity. For purposes of this Agreement,
"control", "controlled by", "under common control with" and "controlling" means,
as to any person or entity, the power to direct or cause the direction of the
management and policies of such person or entity, whether through the ownership
of voting securities, by contract or otherwise.

 

1.2             "Licensed Patent" means U.S. Patent No. 8,931,289, entitled
"Refrigerant Recycling System," issued January 13, 2015 and any and all
continuations, divisionals, continuation-in-parts, re-examinations, and reissues
related to U.S. Patent No. 8,931,289.

 

 

 

 

 

 

 



 1 

 

 

1.3              "Territory" means the facility located at 4301 North Delaware
Avenue, Philadelphia, PA or any successor facility within 15 miles where
Licensee conducts the business, but in any case, only one facility of recovering
or extracting refrigerants or fluids from appliances using the assets acquired
pursuant to the APA.

 

2.                  License Grant. Subject to the terms and conditions of this
PLA and limited to the Territory, Licensor hereby grants to Licensee a
non-exclusive, irrevocable, fully paid-up license to the Licensed Patent. The
foregoing license granted to Licensee does not include the right to grant
sublicenses to its Affiliates without written authorization from ARCA which will
not be unreasonably withheld.

 

3.                  Miscellaneous and General.

 

3.1             Representations and Warranties. Licensor represents and warrants
that it owns all rights, title, and interest in and to the Licensed Patent and
that the individual signing on its behalf has complete authority to enter into
this PLA and grant the rights granted herein.

 

3.2             Interpretation. The Parties are equally responsible for the
negotiation and preparation of this PLA, and in any judicial proceeding the
terms hereof shall not be more strictly construed against one party than the
other. The Parties have each had full and fair opportunity to consult with
outside legal counsel regarding the te1ms herein before entering into this PLA.

 

3.3             Governing Law. This PLA and all amendments, modifications,
alterations, or supplements hereto, and the rights of the Parties hereunder,
shall be construed under and governed by the laws of the State of Delaware.

 

3.4               Entire Agreement. This PLA constitutes the entire agreement
between the Parties with respect to the subject matter hereof and shall not be
modified, amended, or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto.

 

3.5              Severability. In the event any provision of this PLA, or the
application of such provision, is found to be contrary to law, the remaining
provisions shall remain in full force and effect.

 

3.6              Counterparts. This PLA may be executed in one or more
counterparts, each of which shall constitute one and the same document. This PLA
may be executed by facsimile or scanned PDF signatures and such signatures shall
be deemed to bind each Party as if they were original signatures.

 

3.7              Assignment. This PLA will be binding upon and inure to the
benefit of the successors and permitted assigns of the parties hereto. Licensor
expressly acknowledges and agrees that any assignment or license of the Licensed
Patent shall be subject to the terms and conditions of this PLA. The PLA is
assignable by Licensee to an Affiliate of Licensee or an acquirer of Licensee or
any portion of Licensee's business to which this PLA is relevant with the
written authorization from ARCA which will not be unreasonably withheld.

 



[Signature Page Follows]

 

 

 

 



 2 

 



 

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have caused this
PLA to be executed in duplicate originals by these duly authorized
representatives.

 

 



Appliance Recycling Centers   Recelim PA, LLC of America, Inc.           By: /s/
Tony Isaac                          By: /s/ J. Steve Bush                       
Title: CEO   Title: Manager Date: 8/14/17   Date: 8/14/2017            

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 3 

 